Title: To Thomas Jefferson from William Short, 23 January 1802
From: Short, William
To: Jefferson, Thomas


          
            Dear Sir
            Paris Jan. 23. 1802
          
          I had the honor of addressing you on the 18th. ulto. & did not intend to have troubled you again—It is at the particular request of M. de Liancourt that I take up my pen at present—He has been applied to by the agricultural society of Paris to procure from America the seeds of which the extensive list is here inclosed. He says in his letter to me “Je ne vois que M. Jefferson qui par ses rapports etendus dans toute l’Amerique & son obligeant souvenir pour la France puisse nous rendre ce service, auquel je mets du prix,” & begs me therefore to sollicit your aid. But neither he or myself can desire that you should do more than to put this commission into such hands as will be most likely to execute it punctually on seeing that you take an interest in it.—Should there be any other seeds growing within our limits which are omitted here, it is requested that they should be added.—It is desired also that such of them as can be procured should arrive in France by the month of Jany. next. They might be addressed to the Consul at the port where they arrive who would forward them to Paris & give M. de Liancourt notice of it. I beg you to pay on my acct. the expences of this business in America.
          As I have taken up my pen I cannot omit mentioning to you that I have not yet heard from Mr Barnes—His silence is so extraordinary & so contrary to mercantile usage, that I do not attempt to explain it—I have nothing to add to what I said in the letter which I took the liberty of inclosing you for him. it is reduced to a certainty that he does not intend to write me, or send me the continuation of his account after having so long witheld it, & after so many of my letters, some of which I know he received, it is perfectly useless that I should write him again. I could add nothing to what I said so long ago & which has remained without effect. When he wrote me in March there was already more delay than there ought to have been in vesting the monies which he had on hand—I know not as yet whether he has since vested it or how he has disposed of the quarterly reciepts he has been since making—It is evident of itself, & I had moreover expressed to him, that the cash should be laid out immediately on being recieved—This would be the only way of repairing the loss of the partial re-imbursements of the 6. p cts. It really gives me pain that Mr Barnes should have so totally neglected the promise he made me, as it obliges me thus to trouble you. As you suppose that he sends me the acct. of his proceedings it is possible that you may have relied on that idea, & not recieved it either. I think it therefore indispensable to make known to you the state of things between him & me.—I beg pardon a thousand times for still troubling you, & hope you will recieve assurances of the perfect respect with which I have the honor to be, dear Sir, your most obedt. & humble servant.
          
            W: Short
          
        